Filed 2/18/14
                             CERTIFIED FOR PUBLICATION

                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                     DIVISION ONE

                                  STATE OF CALIFORNIA


J.E.,                                           D064543

        Petitioner,                             (Super. Ct. No. JCM232811)

        v.

THE SUPERIOR COURT OF SAN
DIEGO COUNTY,

        Respondent;


THE PEOPLE,

        Real Party in Interest.


        Petition for a writ of mandate to challenge an order of the Superior Court of San

Diego County, Richard R. Monroy, Judge. Petition granted.

        Henry C. Coker, Public Defender, Randy Mize, Chief Deputy Public Defender,

and Marian Gaston, Deputy Public Defender, for Petitioner.

        No appearance for Respondent.

        Bonnie M. Dumanis, District Attorney, Jesus Rodriguez, Assistant District

Attorney, and Laura E. Tanney, Deputy District Attorney, for Real Party in Interest.
       During the pendency of juvenile delinquency proceedings against J.E., J.E. filed a

petition requesting that the court conduct an in camera inspection of a prosecution

witness's juvenile dependency file for Brady1 exculpatory and impeachment evidence.

The petition was filed under Welfare and Institutions Code section 827, which allows a

juvenile court to release information from juvenile files to persons who are otherwise not

authorized to access the confidential files.2 The juvenile court declined to examine the

file, ruling the Brady review should be conducted by the prosecutor, not the court.

       In this writ of mandate petition, J.E. challenges the court's refusal to exercise its

authority to review the file under section 827. The People (represented by the district

attorney's office) agree that the court erred by declining to inspect the file.

       For reasons we shall explain, we hold that when a petitioner files a section 827

petition requesting that the court review a confidential juvenile file and provides a

reasonable basis to support its claim that the file contains Brady exculpatory or

impeachment material, the juvenile court is required to conduct an in camera review.

Accordingly, we grant the petition and direct the juvenile court to consider the section

827 petition on its merits.

                                      BACKGROUND

       On January 28, 2013, petitioner J.E., a minor, was charged in juvenile court with

petty theft and two counts of lewd conduct on M.D. On March 14, 2013, J.E.'s counsel

1      Brady v. Maryland (1963) 373 U.S. 83.

2     Subsequent unspecified statutory references are to the Welfare and Institutions
Code.
                                               2
filed a section 827 petition requesting access to confidential juvenile records of a

prosecution witness (minor E.W.), who purportedly witnessed incriminating comments

and conduct by petitioner at the time of the alleged incident and reported his observations

to his mother.3 At a hearing on May 10, 2013, J.E.'s counsel asked the juvenile court to

conduct an in camera inspection of E.W.'s records (apparently referring to E.W.'s

dependency file) for Brady exculpatory and impeachment material, and to determine

what should be disclosed under the applicable "balancing test" (i.e., fair trial rights versus

confidentiality needs). J.E.'s counsel told the court that the records were "absolutely

material" to the defense, and offered to provide specific information supporting the

request "off the record or under seal."

       The court denied J.E.'s request that it conduct an in camera inspection of E.W.'s

records. The court ruled that a defense request for exculpatory and impeachment

information should be directed to the prosecution under its statutory (Pen. Code,

§ 1054.1) and constitutional (Brady) disclosure obligations, not to the court under section

827.

       After the court's ruling, on May 13, 2013, J.E.'s counsel submitted a request to the

prosecutor requesting disclosure of child welfare services records and/or police reports

pertaining to E.W. concerning allegations of sexual abuse, inappropriate behavior, or




3      The actual section 827 petition has not been included in the record before us. Our
description of witness E.W.'s purported statements is derived from the return to the writ
petition filed by the district attorney's office.

                                              3
moral turpitude.4 The prosecutor reviewed the records and informed J.E.'s counsel there

was no Brady material. Based on her belief this evidence existed, J.E.'s counsel

requested that the juvenile court again consider the section 827 petition. The court

denied the request, stating: "[T]he Court's ruling will remain. The District Attorney has

the obligation to disclose Brady material. This Court will not conduct a pretrial review of

the prosecution's discovery requirements."

       On September 11, 2013, J.E. petitioned for writ of mandate, requesting that we

order the juvenile court to inspect E.W.'s juvenile file under section 827 and produce

"relevant information to defense counsel." We issued an order to show cause, received a

return from the People, and heard oral argument. The People agree with petitioner that

the juvenile court erred in declining to conduct the requested in camera review and

requiring the district attorney to review the file for Brady material.

       We also agree. We conclude that imposing an in camera inspection duty upon the

juvenile court in response to a section 827 petition is supported by both policy and

practical considerations.




4      J.E.'s counsel requested: "Any and all Child Welfare Services reports and/or
police reports documenting incidents or allegations of sexual abuse and/or inappropriate
behavior involving minor [E.W.]" and "Any and all Child Welfare Services reports
and/or police reports documenting incidents or allegations of moral turpitude on behalf of
minor [E.W.]"
                                              4
                                      DISCUSSION

                                     I. Relevant Law

                         A. Disclosure Obligations Under Brady

       Disclosure obligations in criminal proceedings are governed by both statutory

procedures and federal constitutional due process rights. Penal Code section 1054.1

specifies the matters that the prosecution must disclose to the defense, including

exculpatory evidence and felony convictions of material witnesses. (Pen. Code,

§ 1054.1, subds. (d), (e).) Although these statutory discovery procedures are expressly

applicable only to criminal proceedings, the juvenile court has the discretion to apply

them in juvenile delinquency proceedings as well. (Clinton K. v. Superior Court (1995)

37 Cal. App. 4th 1244, 1248.)5 The constitutional disclosure obligations, which are

delineated in Brady and its progeny, exist independently of these statutory procedures.

(Izazaga v. Superior Court (1991) 54 Cal. 3d 356, 377-378.)

       To comply with Brady constitutional due process requirements, the prosecution

must disclose exculpatory and impeachment evidence that is favorable to the accused and

material on the issue of guilt or punishment. (People v. Salazar (2005) 35 Cal. 4th 1031,

1042; City of Los Angeles v. Superior Court (2002) 29 Cal. 4th 1, 7.) Broadly speaking,

exculpatory evidence is evidence that tends to exonerate the defendant from guilt. (See

Kennedy v. Superior Court (2006) 145 Cal. App. 4th 359, 377.) The impeachment



5      Discovery in juvenile delinquency proceedings is also guided by the California
Rules of Court, rule 5.546. Subsequent references to rules are to the California Rules of
Court.
                                             5
component includes evidence that might undermine a prosecution witness's credibility.

(People v. Webb (1993) 6 Cal. 4th 494, 518; City of Los Angeles v. Superior Court, supra,

29 Cal.4th at p. 16; People v. Superior Court (Meraz) (2008) 163 Cal. App. 4th 28, 51

[evidence favorable to the accused is " 'evidence that the defense could use either to

impeach the state's witnesses or to exculpate the accused' "].) Disclosure may be required

even when the evidence is subject to a state privacy privilege, as is the case with

confidential juvenile records. (Pennsylvania v. Ritchie (1987) 480 U.S. 39, 57-58

(Ritchie); see Webb, supra, at p. 518.) The Brady disclosure requirement applies to

juvenile delinquency proceedings as well as criminal proceedings. (Joe Z. v. Superior

Court (1970) 3 Cal. 3d 797, 806, fn. 5; see Robert S. v. Superior Court (1992) 9
Cal. App. 4th 1417, 1423.)

       Under Brady, the prosecutor has the duty to learn of any favorable evidence

known to others acting on the government's behalf in the case. (People v. Salazar, supra,

35 Cal.4th at p. 1042.) The prosecution's duty to inspect for exculpatory and

impeachment evidence is generally limited to materials possessed by the "prosecution

team" that is connected to the investigation or prosecution of the charges against the

defendant. (Barnett v. Superior Court (2010) 50 Cal. 4th 890, 904; In re Steele (2004) 32
Cal. 4th 682, 697 ["the prosecution cannot reasonably be held responsible for evidence in

the possession of all government agencies, including those not involved in the

investigation or prosecution of the case"]; In re Brown (1998) 17 Cal. 4th 873, 879-880.)

       However, in limited circumstances the prosecution's Brady duty may require

disclosure of exculpatory and impeachment information contained in materials that are

                                             6
not directly connected to the case. For example, particularly upon the request of the

defense, the prosecution has the duty to seek out critical impeachment evidence in

records that are " 'reasonably accessible' " to the prosecution but not to the defense.

(People v. Little (1997) 59 Cal. App. 4th 426, 433-434 [prosecution must investigate key

prosecution witness's criminal history and disclose felony convictions]; People v. Santos

(1994) 30 Cal. App. 4th 169, 178-179 [upon defense request, prosecution must disclose

prosecution witnesses' misdemeanor convictions]; People v. Hayes (1992) 3 Cal. App. 4th
1238, 1243, 1245 [upon defense request, prosecution must disclose prosecution witness's

criminal convictions, pending charges, probation status, acts of dishonesty, and prior

false reports]; People v. Martinez (2002) 103 Cal. App. 4th 1071, 1078; In re Pratt (1999)

69 Cal. App. 4th 1294, 1317.)6 If a defendant seeks recourse to the courts to challenge the

prosecutor's Brady disclosure decision, the defendant must show that the prosecutor's "

'omission is of sufficient significance to result in the denial of the defendant's right to a

fair trial.' " (People v. Superior Court (Meraz), supra, 163 Cal.App.4th at p. 51.)




6       This does not mean that the prosecution must routinely review all available files
for evidence that might impeach a prosecution witness. (See United States v. Brooks
(D.C. Cir. 1992) 966 F.2d 1500, 1503-1504 (Brooks); United States v. Joseph (3d Cir.
1993) 996 F.2d 36, 40-41.) When deciding the scope of the prosecution's duty to search
files unrelated to the case, the courts consider such factors as whether a request has been
made by the defense; the prosecution's ease of access to the information; and the
likelihood of evidence favorable to the defense. (Brooks, supra, at p. 1504 [prosecution
should inspect files when "there is an explicit request for an apparently very easy
examination, and a non-trivial prospect that the examination might yield material
exculpatory information]; Joseph, supra, at p. 41 [absent request by defense, prosecution
need not search "unrelated files to exclude the possibility, however remote, that they
contain exculpatory information"].)
                                               7
       Although the government's Brady obligations are typically placed upon the

prosecutor, the courts have recognized that the Brady requirements can also be satisfied

when a trial court conducts an in camera review of documents containing possible

exculpatory or impeachment evidence. (See Ritchie, supra, 480 U.S. at pp. 57-58;

Brooks, supra, 966 F.2d at pp. 1504-1505.) For example, in Ritchie, a defendant charged

with sexual offenses against a minor sought discovery of the records of the state child

protection agency that investigated the child's allegations. (Ritchie, supra, 480 U.S. at p.

43.) Rejecting the defense request for access to the files, the Ritchie court held that the

defendant's right to a fair trial and the state's interest in confidentiality of the files could

be properly accommodated through the court's in camera review of the files. (Id. at pp.

59-61.) The Ritchie court required the petitioner to make a threshold showing of

materiality to trigger the trial court's duty to search the file. (Id. at p. 58, fn. 15

[petitioner "may not require the trial court to search through the . . . [confidential] file

without first establishing a basis for his claim that it contains material evidence"].)

Subsequent to Ritchie's selection of the in camera review procedure, courts have

recognized that in camera inspection is appropriate when there is a "special interest in

secrecy" afforded to the files. (Brooks, supra, at pp. 1504-1505, italics added; see People

v. Webb, supra, 6 Cal.4th at p. 518 ["When the state seeks to protect such privileged

items from disclosure, the court must examine them in camera to determine whether they

are 'material' to guilt or innocence."]; United States v. Pena (2d Cir. 2000) 227 F.3d 23,

27.)



                                                8
                            B. Section 827 Petition Procedures

       Entirely distinct from prosecutorial disclosure obligations, the Legislature has

enacted a statutory scheme specifically governing access to juvenile records. There is a

strong public policy of confidentiality of juvenile records (In re Keisha T. (1995) 38
Cal. App. 4th 220, 231), and section 827 et seq. sets forth detailed provisions to protect

this confidentiality.7 Section 827 specifies who is authorized to inspect the files, and it

lists the prosecutor as one of the authorized persons.8 An authorized person, in turn, may

not disclose information from the files to an unauthorized person without a court order.

(§ 827, subd. (a)(4), (5); see T.N.G. v. Superior Court (1971) 4 Cal. 3d 767, 780-781; In

re Keisha T., supra, 38 Cal.App.4th at p. 234.) Consistent with this, the San Diego

County Juvenile Court's written policies for inspection of juvenile files state that if the

district attorney has inspected a juvenile file and finds discoverable material, the district

attorney should first obtain a court order before turning the material over to the defense.

(San Diego Juvenile Court Policy for Inspection and Copying of Juvenile Case File

Documents (Rev. 5/16/13), Sec. IV. D., p. 4.)




7      Section 827's confidentiality provisions have been interpreted to apply broadly to
petitions, reports, and other documents compiled in any juvenile dependency or
delinquency investigation or proceeding. (§ 827, subd. (e); In re Elijah S. (2005) 125
Cal. App. 4th 1532, 1549-1553.)

8      Section 827, subdivision (a)(1)(B) states: "Except as provided in Section 828, a
[juvenile] case file may be inspected only by the following: [¶] . . . [¶] The district
attorney, a city attorney, or city prosecutor authorized to prosecute criminal or juvenile
cases under state law."
                                              9
       Section 827 also contains provisions that permit unauthorized persons to directly

petition the juvenile court for access to the confidential records. (§ 827, subd. (a)(1)(P);

R.S. v. Superior Court (2009) 172 Cal. App. 4th 1049, 1053-1054.)9 Under section 827

the juvenile court has "exclusive authority to determine whether and to what extent to

grant access to confidential juvenile records" to unauthorized persons. (In re Elijah S.,

supra, 125 Cal.App.4th at p. 1541.) This statutory scheme reflects a legislative

determination that the juvenile court has "both the ' "sensitivity and expertise" to make

decisions about access to juvenile records.' " (People v. Superior Court (2003) 107
Cal. App. 4th 488, 491.)

       To support a section 827 petition, the petitioner is required to make a good cause

showing warranting the in camera review. (Rule 5.552(c)(2).)10 The court is then

required to engage in a careful balancing of the competing interests when making its

disclosure decision. The court's duty "is to 'balance the interests of the child and other

parties to the juvenile court proceedings, the interests of the petitioner, and the interests

9      Section 827, subdivision (a)(1)(P) authorizes inspection of the juvenile file by
"Any other person who may be designated by court order of the judge of the juvenile
court upon filing a petition."

10      Rule 5.552(c) sets forth the following requirements for a section 827 petition: "(1)
The specific records sought must be identified based on knowledge, information, and
belief that such records exist and are relevant to the purpose for which they are being
sought. [¶] (2) Petitioner must describe in detail the reasons the records are being sought
and their relevancy to the proceeding or purpose for which petitioner wishes to inspect or
obtain the records." The Rules also state the court should summarily deny the petition if
the petitioner "does not show good cause," and the court should conduct an in camera
review if the court determines "there may be information or documents in the records
sought to which the petitioner may be entitled . . . ." (Rule 5.552(e)(2), (3).)

                                              10
of the public'. . . . To do so, the court 'must take into account any restrictions on

disclosure found in other statutes, the general principles in favor of confidentiality and

the nature of any privileges asserted, and compare these factors to the justification offered

by the applicant' in order to determine what information, if any, should be released to the

petitioner." (People v. Superior Court, supra, 107 Cal.App.4th at p. 492; Rule

5.552(e)(5).)

                                          II. Analysis

       Considering the Brady constitutional principles in conjunction with the statutory

confidentiality scheme applicable to juvenile files, we conclude in camera review under

section 827 is a proper mechanism to resolve a defense Brady disclosure request

involving information in a juvenile file. This conclusion is supported by both policy and

practical considerations.

       Given the highly sensitive material that may be contained in juvenile records, the

Legislature has imposed an exclusive obligation on the juvenile court to shield access to

these files unless the court determines the interests supporting disclosure outweigh the

interests in maintaining confidentiality. Indeed, a section 827 petition for in camera

inspection of juvenile files has long been recognized as an appropriate vehicle to protect

both the defendant's right to a fair trial and the state's interest in confidentiality of the

files. (See, e.g., Foster v. Superior Court (1980) 107 Cal. App. 3d 218, 226-230; People v.

Martinez (2009) 47 Cal. 4th 399, 450-454.) As a policy matter, the Legislature's

placement of trust in the juvenile court to serve as the doorkeeper to these confidential

files supports that the court should conduct a Brady review upon request by a petitioner.

                                               11
Reflective of the propriety of juvenile court review of juvenile files in the first instance,

the San Diego County Juvenile Court's written policies specifically state that defense

counsel should file a request for disclosure when seeking access to the juvenile files of a

victim or witness. (San Diego Juvenile Court Policy for Inspection and Copying of

Juvenile Case File Documents, supra, Sec. IV. A., p. 2, fn. 1.)

       As a practical matter, use of a section 827 petition to secure Brady review can also

serve to streamline the review process. A section 827 petition filed directly with the

juvenile court bypasses the prosecutor as an intermediary and allows the court to make

the disclosure decision in the first instance. This eliminates the need for the prosecution

to request court permission for disclosure after its Brady review, and forestalls litigation

brought by the defense over whether the prosecution has complied with its Brady

obligations. Given that the Legislature has established the section 827 court petition

process for access to juvenile files, it makes practical sense to allow use of this process to

resolve Brady requests through a single procedure.

       We conclude that upon a showing there is a reasonable basis to believe

exculpatory or impeachment evidence exists in E.W.'s juvenile records, petitioner is

entitled to have the juvenile court conduct an in camera review of the records. (Ritchie,

supra, 480 U.S. at p. 58, fn. 15; Rule 5.552(c)(2).)




                                              12
                                      DISPOSITION

       Let a writ of mandate issue directing the juvenile court to vacate its order denying

petitioner's section 827 petition. The court is directed to consider petitioner's section 827

petition in a manner consistent with this opinion.



                                                                                HALLER, J.

WE CONCUR:



NARES, Acting P. J.



MCDONALD, J.




                                             13